The defendants requested the giving of the following instruction: "It is the law that when a guest, riding in an automobile knows or reasonably should know of risks incident to his so riding and acquiesces therein or consents thereto, then the guest assumes such risk."
I think this instruction should have been given. It is the established rule in this state that the owner of an automobile is liable to an invited guest for injuries received while riding in such automobile only when he fails to exercise ordinary care for the safety of the guest. Barger et al. v. Chelpon, 60 S.D. 66,243 N.W. 97.
There is nothing in the record from which it may be inferred that defendant was not exercising ordinary care at the time of *Page 348 
the accident. The ridge of gravel along the center of the road was not placed there as a barrier to prevent people from driving from one side of the road to the other. It was placed there with the understanding that the users of the road would drive over and through the same and in that way spread the gravel over the surface of the road. Defendant testified that she had seen such ridges before and had driven through them without untoward result. Under these circumstances a jury would not be warranted in finding that defendant was driving recklessly or was not exercising ordinary care. I think the judgment and the order appealed from should be reversed and remanded to the trial court with directions to dismiss the action.